DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8, 11-12, 15-18, 20-21, 24-26  of U.S. Patent No. 10,726692 Although the claims at issue are not identical, they are not patentably distinct from each other because the clams of the patent anticipates the claims of the instant application.

Patent No.10,726,692
Application No.16/938,566
Claim1 recites a security device, comprising:
a camera;
a sensor; and
a controller configured to:
activate the camera when an object is detected within a preset range by the

extract a feature from the recorded image to determine whether the recorded
image includes biometric data; 
upon determining that the recorded image includes biometric data, determine
whether the recorded image includes a pre-recognized object; and
perform a context-aware cryptographic process to cryptographically authenticate
 the detected object based on  context information associated with the detected object.

a context information intake device;
a sensor; and
a controller configured to:
activate the context information intake device when the sensor detects an

device records context information associated with the object; and






perform a context-aware cryptographic process to cryptographically authenticate
 the object using attribute-based access control based on the recorded context
 information associated with the object.

Claim2 recites the security device of claim 1, wherein the context-aware cryptographic process comprises an ID-based cryptographic process in which the ID includes the recorded
context information.
Claim1 recites  recites a security device, comprising:



Claim4 recites the security device of claim 1, wherein the context information comprises a
recorded image.
Claim8 recites the security device of claim 1, further comprising a communication unit, wherein the controller is further configured to cause the communication unit to transmit the image to an external server or device when the recorded image does not include any pre-recognized object.
Claim5 recites the security device of claim 4, further comprising a communication unit,
wherein the controller is further configured to cause the communication unit to transmit
the recorded image to an external server or device when the recorded image does not
include any pre-recognized object.
Claim5 recites the security device of claim 3, wherein the context information comprises at least one of distance and direction information between the security device and the detected object, Global Positioning System (GPS) information of the security device, GPS information of the detected object, environment information within a preset range from the detected object, or temperature or radioactivity information 

information of the object, environment information within a preset range from the object, or temperature or radioactivity 

Claim7 recites the security device of claim 1, wherein the controller is further configured to: periodically update the context information; and authenticate the object based on most recently updated context information.
Claim6 recites the security device of claim 5, wherein the context information is classified as public or private.
Claim8 recites the security device of claim 1, wherein the context information is classified as public or private.
Claim7 recites the security device of claim 2, wherein at least some of the context information is obtained using one or more sensors of the security device.
Claim9 recites the security device of claim 1, wherein at least a portion of the context information is obtained using the sensor of the security device.
Claim11 recites the security device of claim 1, wherein the context-aware cryptographic process comprises an attribute based signcryption scheme.
Claim10 recites the security device of claim 1, wherein the attribute-based access control
comprises an attribute based signcryption scheme.
Claim12 recites the security device of claim11, wherein the context information is 



recording an image captured via the activated camera, the recorded image including the detected object; extracting a feature from the recorded image; determining whether the recorded image includes biometric data; upon determining that the recorded image includes biometric data, determining whether the recorded image includes a pre-recognized object; 
and performing a context-aware cryptographic process to cryptographically authenticate the detected object based on context information associated with the detected object.
Claim12 recites a method for controlling a security device, the method comprising
detecting, by a sensor, an activation event initiated by an object; activating a context information intake device when the sensor detects the activation event;

recording, by the activated context information intake device, context information associated with the object; 






and performing a context-aware cryptographic process to cryptographically
authenticate the object using attribute-based access control based on the recorded context


Claim13 recites the method of claim 12, wherein the context-aware cryptographic process comprises an ID-based cryptographic process in which the ID includes the recorded
context information.
Claim15 recites…;

activating a camera when the object is detected;…
Claim14 recites the method of claim 12, wherein the context information intake device comprises at least one of a camera, a laser scanner, a radar, and a sonar.
Claim15 recites …;
recording an image captured via the activated camera…
Claim15 recites the method of claim 12, wherein the context information comprises a recorded image.
Claim24 recites the security device of claim 23, further comprising transmitting, by the communication unit, the extracted feature to a cloud when the recorded image does not include any pre-recognized object.
Claim16 recites the method of claim 15, further comprising transmitting the recorded image to an external server or device when the recorded image does not include any pre-
recognized object.
Claim17 recites the method of claim 16, wherein the context-aware cryptographic process comprises comparing a Message 


Claim18 recites the method of claim 12, wherein the context information comprises at least one of distance and direction information between the security device and the object, Global Positioning System (GPS) information of the security device, GPS information of the object, environment information within a preset range from the object, or temperature or radioactivity information within a preset range from the object.
Claim18 recites the method of claim 17, further comprising: periodically updating the context information; and authenticating the detected object based on most recently updated context information.
Claim19 recites the method of claim 12, further comprising: periodically updating the context information; and authenticating the object based on most recently updated context information.
Claim21 recites the method of claim 20, wherein: the context information is classified as public or private;


Claim 25 recites the method of claim 15, wherein the context-aware cryptographic process comprises an attribute based signcryption scheme
Claim21 recites the method of claim 12, wherein the attribute-based access control comprises an attribute based signcryption scheme.
Claim26 recites the method of claim 25, wherein the context information is used as a factor in generating the attribute based signcryption scheme.
Claim22 recites the method of claim 21, wherein the context information is used as a factor in generating the attribute based signcryption scheme.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118.  The examiner can normally be reached on 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484